Appeal by defendant from a judgment of the County Court, Orange County, rendered July 27, 1971, convicting him of criminal possession of a dangerous drug in the fourth degree and criminally selling a dangerous drug in the third degree, upon a jury verdict, and imposing sentence. On the court’s own motion and on consent of both parties, a prior motion by appellant for summary reversal of the judgment is deemed renewed and the motion is granted, on the law; and, upon the request of the People and in the interests of justice, the indictment is dismissed. The absence of the transcript of the summations of counsel mandates reversal (People v. Adams, 22 A D 2d 892). The People state that a new trial is impossible since the People’s witnesses are presently incarcerated following their convictions for various crimes/ Defendant has already served two and a half years of the imposed reformatory sentence. The interests of justice mandate dismissal of the indictment. Gulotta, P. J., Martuscello, Latham, Cohalan and Benjamin, JJ., concur.